DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-9, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter (US 20050147402) in view of Hall (US 5924392).

claim 1, Baxter teaches a water heater (abstract) comprising: 
a tank assembly (see figure) comprising: 
an inner storage tank (15; [0010]); and 
an outer jacket (20; [0010]) disposed peripherally around the inner storage tank such that an insulation cavity ([0011] “the insulation space between the tank 15 and the outer protective jacket 20”; see figure) is defined between the inner storage tank and the outer jacket (see figure showing this configuration; see also [0011]); 
a bottom pan (“drip pan” [0013]) disposed below the tank assembly such that the bottom pan serves as a base of the water heater ([0013]; see also claim 5); and 
an aperture (at least the void in the insulation where the leak/water/moisture sensor 70 and wiring are; see figure) that is configured to internally route a leak sensor assembly (at least 70 is a leak sensor; see [0013] “The water sensors 65, 70, also referred to herein as moisture sensors, are positioned at the top and bottom of the water heater 10 to detect water leaks, and may be in or under the insulation jacket 20”; see figure generally) of the water heater from the bottom pan ([0013] teaches that bottom water/leak/moisture sensor 70 may be located to a drip pan; see also claims 4 and 5), through the insulation cavity ([0013] teaches that the leak sensor may be in the insulation jacket at the bottom of the tank), and to a controller (80/85; “control system” [0014]; see figure showing wiring interconnections from the sensor to the switch box and further to the UI; see also [0011] “control sensors (i.e., all of the sensors in the control system), heating element connections, and all associated interconnections are located in the insulation space between the tank 15 and the outer protective jacket 20.”; see also [0016-17] and [0024] “The control system will, in addition to alerting the operator, shut down the water heater 10 when the water sensors 65, 70 detect a water leak”) of the water heater (see figure; abstract).

However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) which prevents leakage of an insulation material (col. 1, ¶ at 54; teaches that the bottom pad/foam dam member is for “preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space between the insulation jacket and the water storage tank portion of the water heater” col. 1, lines 62-65).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank (see [0013] of Baxter). This is important to properly control the water heater based on a leak (see abstract of Baxter).

Regarding claim 4, Baxter lacks teaching that the bottom pad comprises a recessed portion, the aperture being formed in the recessed portion.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater having recessed grooved portions of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank at (see [0013] of Baxter) at the lowest level of the pad (see figs. 3B of Hall). This is important to properly control the water heater based on a leak (see abstract of Baxter) by detecting a small leak which will flow into the lowest space available.

Regarding claim 5, Baxter lacks teaching of a first gasket that is coupled to the bottom pad; and a second gasket that is coupled to the bottom pan and disposed below the first gasket.
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) having recessed/grooved portions (at least 24, 26 and 28; see figs. 1, 2 and 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater having recessed grooved portions at least partially filled with foam insulation of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank at (see [0013] of Baxter) and sealing against liquid exit (see fig. 3B of Hall). This is important to properly control the water heater based on a leak (see abstract of Baxter).
Baxter and Hall lack direct and specific teaching of a second gasket coupled to the bottom pan and below the first gasket.
However, Hall does disclose a sealing element (10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dam for sealing a lower portion of a water heater of Baxter as modified by Hall with any number of seals or gaskets based on design desired functionality for preventing or directing liquid flows.  This is because since it has been held that mere duplication of the essential working parts (here seal/gasket portion at the bottom of a water tank for directing or containing liquids) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

claim 6, Baxter lacks teaching that the first gasket is configured to fit within the recessed portion of the bottom pad, and wherein the first gasket comprises another aperture that is smaller than the aperture in the bottom pad.
 However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) having recessed/grooved portions (at least 24, 26 and 28; see figs. 1, 2 and 3A/B) which act as dam against liquid (col. 1. ¶ at 54) where foam insulation material (30; see fig. 3B) fills in at least a portion of the grooves (see fig. 3B).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater having recessed grooved portions at least partially filled with foam insulation of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank at (see [0013] of Baxter) and sealing against liquid exit (see fig. 3B of Hall). This is important to properly control the water heater based on a leak (see abstract of Baxter).
Baxter and Hall lack direct and specific teaching that the first gasket comprises another aperture that is smaller than the aperture in the bottom pad.
However, Baxter does disclose interconnections in the insulation space ([0011]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the aperture of Baxter as modified by Hall 

Regarding claim 7, Baxter and Hall lack direct and specific teaching from the bottom pan, a sensor tube of the leak sensor assembly extends between the first gasket and the second gasket, through the other aperture, and the aperture into the insulation cavity.
However, Baxter does disclose interconnections in the insulation space ([0011]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the aperture of Baxter as modified by Hall with any number apertures based on design desired functionality for directing liquid flows or allow passage of elements. This is because since it has been held that mere duplication of the essential working parts (here a second aperture) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Regarding claim 8, Baxter and Hall lack direct and specific teaching that the first gasket is disposed in the recessed portion of the bottom pad such that the other aperture of the first gasket is axially aligned with the aperture of the bottom pad.
However, Baxter does disclose interconnections in the insulation space ([0011]) which are aligned in order to allow passage of the interconnections (see figure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the aperture of Baxter as modified by Hall 

Regarding claim 9, Baxter teaches a mounting (at least 80 “is mounted” within the jacket [0014]) that is coupled to the inner storage tank ([0009] teaches that the term “mounted” encompasses “both direct and indirect mountings, connections, supports, and couplings”; see figure showing such mounting) and configured to securely hold and route a portion of the leak sensor assembly that is disposed in the insulation cavity towards the controller of the water heater ([0011]; see figure showing holding and routing of the sensor interconnection(s) to the switchbox 80).
Baxter does not directly and specifically state regarding a bottom pad that is disposed between the tank assembly and the bottom pan, wherein the bottom pad creates a seal that prevents leaking of an insulation material from the insulation cavity to the bottom pan and comprises the aperture and a mounting bracket.
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) which prevents leakage of an insulation material (col. 1, ¶ at 54; teaches that the bottom pad/foam dam member is for “preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space between the insulation jacket and the water storage tank portion of the water heater” col. 1, lines 62-65).

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank (see [0013] of Baxter). This is important to properly control the water heater based on a leak (see abstract of Baxter).

Regarding claim 13, Baxter teaches a water heater (abstract) comprising: 
a tank assembly (see figure) comprising: 
an inner storage tank (15; [0010]); and 
an outer jacket (20; [0010]) disposed peripherally around the inner storage tank such that an insulation cavity ([0011] “the insulation space between the tank 15 and the outer protective jacket 20”; see figure) is defined between the inner storage tank and the outer jacket (see figure showing this configuration; see also [0011]); 
a bottom end assembly that defines a base of the water heater (see figure; [0011-13]), the bottom end assembly comprising: 

an aperture (at least the void in the insulation where the leak/water/moisture sensor 70 and wiring are; see figure) that is configured to internally route a leak sensor assembly (at least 70 is a leak sensor; see [0013] “The water sensors 65, 70, also referred to herein as moisture sensors, are positioned at the top and bottom of the water heater 10 to detect water leaks, and may be in or under the insulation jacket 20”; see figure in view of [0014] which teaches that the “sensors are electrically connected” to the switch box) of the water heater from the bottom pan ([0013] teaches that bottom water/leak/moisture sensor 70 may be located to a drip pan; see also claims 4 and 5) to a controller (80/85; “control system” [0014]; see figure showing wiring interconnections from the sensor to the switch box and further to the UI; see also [0011] “control sensors (i.e., all of the sensors in the control system), heating element connections, and all associated interconnections are located in the insulation space between the tank 15 and the outer protective jacket 20.”; see also [0016-17] and [0024] “The control system will, in addition to alerting the operator, shut down the water heater 10 when the water sensors 65, 70 detect a water leak”) of the water heater through the insulation cavity ([0013] teaches that the leak sensor may be in the insulation jacket at the bottom of the tank) of the water heater (see figure; abstract); and 
a mounting (at least 80 “is mounted” within the jacket [0014]) that is coupled to the inner storage tank ([0009] teaches that the term “mounted” encompasses “both direct and indirect mountings, connections, supports, and couplings”; see figure showing such mounting) and configured to securely hold and route a portion of the leak sensor assembly that is disposed in the insulation cavity towards the controller of the water heater ([0011]; see figure showing holding and routing of the sensor interconnection(s) to the switchbox 80).

However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) which prevents leakage of an insulation material (col. 1, ¶ at 54; teaches that the bottom pad/foam dam member is for “preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space between the insulation jacket and the water storage tank portion of the water heater” col. 1, lines 62-65).
Further, Official Notice is taken that brackets are a conventional or well-known feature for attaching members to one another. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to attach the mounted elements of Baxter to one another by welding to ensure a structural connection (see at least [0009] of Baxter).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of 

Regarding claim 16, Baxter lacks teaching that the bottom pad comprises a recessed portion, the aperture being formed in the recessed portion.
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) having recessed/grooved portions (at least 24, 26 and 28; see figs. 1, 2 and 3A/B).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater having recessed grooved portions of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank at (see [0013] of Baxter) at the lowest level of the pad (see figs. 3B of Hall). This is important to properly control the water heater based on a leak (see abstract of Baxter) by detecting a small leak which will flow into the lowest space available.

Regarding claim 17, Baxter lacks teaching that the bottom end assembly further comprises: a first gasket that is coupled to the bottom pad; and a second gasket that is coupled to 
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) having recessed/grooved portions (at least 24, 26 and 28; see figs. 1, 2 and 3A/B) which act as dam against liquid (col. 1. ¶ at 54) where foam insulation material (30; see fig. 3B) fills in at least a portion of the grooves (see fig. 3B).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater having recessed grooved portions at least partially filled with foam insulation of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank at (see [0013] of Baxter) and sealing against liquid exit (see fig. 3B of Hall). This is important to properly control the water heater based on a leak (see abstract of Baxter).
Baxter and Hall lack direct and specific teaching of a second gasket coupled to the bottom pan and below the first gasket wherein the first gasket is configured to fit within the recessed portion of the bottom pad, and wherein the first gasket comprises another aperture that is smaller than the aperture in the bottom pad.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the dam for sealing a lower portion of a water heater of Hall with any number of seals or gaskets and apertures based on design desired functionality for preventing or directing liquid flows.  This is because since it has been held that mere duplication of the essential working parts (here seal/gasket portion and second aperture at the bottom of a water tank for directing or containing liquids) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)). 

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter as modified by Hall as applied to claims 1 and 13 above and further in view of Brown (US 3770002).

Regarding claim 2, Baxter and Hall lack teaching that the leak sensor assembly comprises: a wicking tube that is disposed in the bottom pan and extends around a periphery of the bottom pan; a sensor tube that is coupled to the wicking tube; and a leak sensor that is disposed in the sensor tube and extends into the wicking tube at a first end thereof, an opposite second end of the leak sensor being coupled to the controller.
However, Brown teaches a leak detection system for a water heater having porous wick material for facilitation of leak detection (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the leak sensor assembly with a drip 

Regarding claim 3, Baxter lacks teaching that the sensor tube extends from the wicking tube to the insulation cavity through the aperture in the bottom pad.
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) which prevents leakage of an insulation material (col. 1, ¶ at 54; teaches that the bottom pad/foam dam member is for “preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space between the insulation jacket and the water storage tank portion of the water heater” col. 1, lines 62-65).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank (see [0013] of Baxter). This is important to properly control the water heater based on a leak (see abstract of Baxter).
Baxter and Hall lack teaching of a wicking tube.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the leak sensor assembly with a drip pan of Baxter as modified by Hall with the specific knowledge of using the porous wicking material of Brown. This is because such a wicking material allows for absorbing leaked water and moving it to the detection sensor. This is important to find a leak in a water heater or other system containing water/fluid.

Regarding claim 14, Baxter and Hall lack teaching that the leak sensor assembly comprises: a wicking tube that is disposed in the bottom pan and extends around a periphery of the bottom pan; a sensor tube that is coupled to the wicking tube; and a leak sensor that is disposed in the sensor tube and extends into the wicking tube at a first end thereof, an opposite second end of the leak sensor being coupled to the controller.
However, Brown teaches a leak detection system for a water heater having porous wick material for facilitation of leak detection (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the leak sensor assembly with a drip pan of Baxter as modified by Hall with the specific knowledge of using the porous wicking material of Brown. This is because such a wicking material allows for absorbing leaked water and moving it to the detection sensor. This is important to find a leak in a water heater or other system containing water/fluid.

claim 15, Baxter lacks teaching that the sensor tube extends from the wicking tube to the insulation cavity through the aperture in the bottom pad.
However, Hall teaches “a specially designed molded bottom pad/foam dam member which is placed in its bottom pan” (abstract; see figs. 1 and 2) between the tank assembly (at least 16/18 as well as other portions of the water tank 14) and bottom pan (12; see fig. 1 showing such disposition) which prevents leakage of an insulation material (col. 1, ¶ at 54; teaches that the bottom pad/foam dam member is for “preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space between the insulation jacket and the water storage tank portion of the water heater” col. 1, lines 62-65).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leak sensor in an aperture of insulation in a water heater of Baxter with the specific knowledge of the bottom pad/foam dam member for a water heater of Hall. This is because a bottom pad allows for “positioning the insulation jacket relative to the tank portion, and preventing outflow at the bottom pan of liquid foam insulation injected Into an insulation space” (Hall at col. 1, ¶ at 54) while allowing for measurement of moisture/leaks from the water tank (see [0013] of Baxter). This is important to properly control the water heater based on a leak (see abstract of Baxter).
Baxter and Hall lack teaching of a wicking tube.
However, Brown teaches a leak detection system for a water heater having porous wick material for facilitation of leak detection (abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the leak sensor assembly with a drip pan of Baxter as modified by Hall with the specific knowledge of using the porous wicking .

Claims 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter as modified by Hall as applied to claims 1 and 13 above and further in view of Foster et al. (US 20140209767; hereinafter Foster).

Regarding claim 10, Baxter teaches that the mounting bracket comprises: a thermistor ([0011] teaches that the temperature sensor(s) may be thermistor type) against an outer surface of the inner storage tank ([0011] teaches such location “The temperature sensors are in intimate contact with the tank walls”; see figure).
Baxter and Hall lack teaching of the bracket comprising the thermistor and having a first tab feature that is configured to securely hold the thermistor therein and a second tab feature that is configured to mount an element protective cover thereto such that the element protective cover is disposed over terminals of a heating element of the water heater.
However, Foster teaches a mounting bracket for a water heater temperature sensor (abstract) having tabs (at least 60) for holding portions of a temperature sensing apparatus (36; see fig. 3) and tabs/crimps (at least 56; see fig. 5) for mounting a protective cover thereto (see fig. 5 showing such mounting).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the water heater leak detecting system of Baxter and Hall with the specific knowledge of using the first and second tabs of a bracket for a 

Regarding claim 11, Baxter and Hall lack teaching that the mounting bracket comprises a hook feature that protrudes from a sidewall of the mounting bracket, and wherein the hook feature is configured to securely hold and route the portion of the leak sensor assembly towards the controller.
However, Foster teaches a mounting bracket for a water heater temperature sensor (abstract) having hooks (see unnumbered hooks shown in at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the water heater leak detecting system of Baxter and Hall with the specific knowledge of using the hooks on a bracket for a water heater of Foster. This is because such hooks allow for securely connecting the elements of the system. This is important to provide a robust and sturdy system.

Regarding claim 12, Baxter teaches that the mounting bracket is installed adjacent to a heating element of the water heater (see figure showing such adjacency).

Regarding claim 18, Baxter teaches that the mounting bracket comprises: a thermistor ([0011] teaches that the temperature sensor(s) may be thermistor type) against an outer surface of the inner storage tank ([0011] teaches such location “The temperature sensors are in intimate contact with the tank walls”; see figure).

However, Foster teaches a mounting bracket for a water heater temperature sensor (abstract) having tabs (at least 60) for holding portions of a temperature sensing apparatus (36; see fig. 3) and tabs/crimps (at least 56; see fig. 5) for mounting a protective cover thereto (see fig. 5 showing such mounting).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the water heater leak detecting system of Baxter and Hall with the specific knowledge of using the first and second tabs of a bracket for a water heater of Foster. This is because such tabs allow for securely connecting the elements of the system. This is important to provide a robust and sturdy system.

Regarding claim 19, Baxter and Hall lack teaching that the mounting bracket comprises a hook feature that protrudes from a sidewall of the mounting bracket, and wherein the hook feature is configured to securely hold and route the portion of the leak sensor assembly towards the controller.
However, Foster teaches a mounting bracket for a water heater temperature sensor (abstract) having hooks (see unnumbered hooks shown in at least fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the water heater leak detecting system of Baxter and Hall with the specific knowledge of using the hooks on a bracket for a water heater of 

Regarding claim 20, Baxter teaches that the mounting bracket is installed adjacent to a heating element of the water heater (see figure showing such adjacency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
Nolte et al. (US 20200003432); abstract, [0061] and fig. 5C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP L COTEY/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855